Case 12-40883-JMM         Doc 175    Filed 04/19/19 Entered 04/19/19 17:14:26                 Desc Main
                                    Document     Page 1 of 15



                          UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF IDAHO



  In Re:
        James Michael Lovey and
                                                          Bankruptcy Case
         Julia Danielle Kinsey,
                                                          No. 12-40883-JMM
                              Debtors.


                               MEMORANDUM OF DECISION



 Appearances:
         Brent T. Robinson, Rupert, Idaho, Attorney for Debtors.
         David W. Newman, Boise, Idaho, Attorney for the United States Trustee.


                                             Introduction

         Before the Court are two motions filed by the debtors in this case, James Michael

 Lovey and Julia Danielle Kinsey (“Debtors”). The first is titled “Second Corrected

 Amended Chapter 11 1 Final Report,” Dkt. No. 150, and is, in essence, a motion for entry

 of an early discharge. The second motion is one seeking to modify Debtors’ confirmed

 chapter 11 plan, Dkt. No. 161, to which the United States Trustee (“UST”) has objected,

 Dkt. No. 165.




         1
          Unless otherwise indicated, all chapter and section references are to the Bankruptcy Code, 11
 U.S.C. §§ 101-1532, and all rule references are to the Federal Rules of Bankruptcy Procedure, Rules
 1001-9037.
         MEMORANDUM OF DECISION ̶ 1
Case 12-40883-JMM           Doc 175     Filed 04/19/19 Entered 04/19/19 17:14:26    Desc Main
                                       Document     Page 2 of 15


         The Court conducted hearings on January 15, 2019, and then, following the filing

 of the motion to modify the plan, on March 28, 2019. Dkt. Nos. 158, 174. After the

 most recent hearing, the motions were deemed under advisement.

         The Court has now considered the motions, briefs, and oral argument presented,

 as well as the applicable law, and issues the following decision. Fed. R. Bankr. P. 7052;

 9014.

                                                   Facts

         This chapter 11 case was filed on June 21, 2012. Dkt. No. 1. On August 14,

 2013, Debtors’ amended plan was confirmed (“Plan”). Dkt. Nos. 79, 100. Relevant

 here, the Plan listed U.S. Bank, N.A. (“US Bank”) as a Class 5 creditor, and provided:

         U. S. Bank, N. A., has a lien in (1) office supplies valued at $300, (2)
         equipment valued at $15,000, (3) inventory valued at $5,000 and (3)
         accounts receivable valued at $8,000.
         That said assets shall be surrendered for those values and the balance of
         the indebtedness owed to U. S. Bank, N. A. shall become unsecured and be
         paid in accordance with Class 6.

 Dkt. No. 79 at p. 7. US Bank has filed a total of eight proofs of claim in this case, and

 the confirmed Plan did not distinguish between them. 2




         2
             US Bank filed the following proofs of claim:

  Claim No.                   Date Filed                Reason         Amount
  4                           07/05/2012                Loan           $55.90
  5                           07/06/2012                Loan           $142.12
  6                           07/06/2012                Loan           $12,575.01
  7                           07/06/2012                Loan           $7,915.48
  8                           07/12/2012                Loan           $4,113.19
  9                           07/12/2012                Loan           $2,404.71
         MEMORANDUM OF DECISION ̶ 2
Case 12-40883-JMM      Doc 175    Filed 04/19/19 Entered 04/19/19 17:14:26         Desc Main
                                 Document     Page 3 of 15


        The Plan also stated in Class 6 that general unsecured creditors were entitled to

 the following under the Plan:

        All claims, which includes those who must file a proof of claim, or those
        that are listed in the Schedules as undisputed, as well as contested claims
        approved by this Court shall receive $500 per month to be divided
        amongst the unsecured creditors on a pro rata basis. Unsecured creditors
        shall receive approximately 23% of their claim. Payments shall be made
        monthly commencing on the 15th day of August, 2013, and shall be
        proportionately divided among the claimants. The payments will continue
        for one hundred twenty-six (126) months.

 Id.

        Debtors made Plan payments and returned the property to US Bank as

 contemplated in the Plan. On August 10, 2018, Debtors filed a chapter 11 final report in

 which they reported that US Bank was paid $6,257.47, as well as 23% of each

 unsecured creditor’s claim. Dkt. No. 131. The report indicates that only student loans

 and mortgage indebtedness remain, which extend beyond the life of the Plan. Id. That

 same day, Debtors filed a motion seeking entry of a discharge prior to the conclusion of

 the 126 months specified in the Plan, on the grounds that they had made all payments

 except for the student loans and mortgage debts. Dkt. No. 130. The UST objected to the

 motion because it was filed improperly under negative notice when the Code requires a

 hearing. Also, relevant to the issue currently before the Court, the UST stated the




  12                    12/05/2013 (amended)   Loan                   $48,665.44
  15                    09/17/2012             Loan                   $14,773.15


        MEMORANDUM OF DECISION ̶ 3
Case 12-40883-JMM      Doc 175    Filed 04/19/19 Entered 04/19/19 17:14:26            Desc Main
                                 Document     Page 4 of 15


 amount actually paid to US Bank, and to which US Bank claims the payments were

 applied, was unclear. Dkt. No. 137.

        Debtors thereafter withdrew the motion for entry of discharge and filed an

 amended final report which indicated that US Bank’s debt was “[p]aid in full by return

 of property,” Dkt. No. 144, as well as a second motion for entry of discharge, Dkt. No.

 145. Both motions were signed on November 27, 2018, but stated that they were

 intended to be effective as of July 6, 2018. The UST objected to the motion for entry of

 discharge for similar reasons as were raised in its prior objection. Dkt. No. 147.

        Thereafter, Debtors filed a second amended chapter 11 final report. Dkt. No. 149.

 In that report, Debtors stated again that US Bank was paid in full via a return of

 property, and that unsecured creditors received a total of $50,024.24. Id. The report

 also clarified that “[i]nstead of naming U.S. Bank with the amount of $30,000 and a

 payment to such, unconnected to any claim of $9,605.60, the amount actually paid was

 paid to EdFinancial services, a non-dischargeable student loan and the date of the report

 is changed to July 6, 2018.” Dkt. Nos. 149, 150. This final report was followed by the

 amended motion for entry of discharge currently before the Court today. Dkt. No. 150.

 Debtors thereafter filed a motion to modify the Plan, apparently after some discussion

 with the UST. Dkt. No. 161.



        /////



        MEMORANDUM OF DECISION ̶ 4
Case 12-40883-JMM       Doc 175    Filed 04/19/19 Entered 04/19/19 17:14:26        Desc Main
                                  Document     Page 5 of 15


                                          Analysis

 A. Motion to Modify Plan

        While Debtors’ motion to modify their Plan was filed subsequent to the motion

 for entry of discharge, the Court will consider it first, as it may have bearing on Debtors’

 motion for entry of discharge. By this motion, Debtors seek to modify their Plan to

 delete the requirement to make any further payments to unsecured creditors after July

 2018, with the exception of EdFinancial Services, because that debt is for a student loan.

 The basis for the modification sought by Debtors is, as stated above, US Bank had a lien

 on office supplies, equipment, inventory, and accounts receivable totaling $38,300,

 which assets were turned over to US Bank as payment for the debts they owed to it.

 Debtors contend that US Bank accepted that property as payment in full for their debt.

 Moreover, Debtors assert that:

        subsequent to the Order of Confirmation being entered, an Amended Proof
        of Claim was entered with respect to this loan but the provisions with
        respect to such show that they only sold one vehicle and gave no credit for
        all of the other assets, which in fact were taken by them with respect to this
        indebtedness. Furthermore, U.S. Bank has not made any claims for the
        payments to them with respect to this indebtedness even though they had
        been paid on other claims since the time that the plan was confirmed on
        August 14, 2013.

 Dkt. No. 161 at 2-3.

        Based on these assertions by Debtors, the Court assumes they are referring to

 Proof of Claim No. 12, which is the only US Bank proof of claim to have been amended

 in this case. The amended proof of claim, filed December 5, 2013, indicates that a


        MEMORANDUM OF DECISION ̶ 5
Case 12-40883-JMM        Doc 175     Filed 04/19/19 Entered 04/19/19 17:14:26               Desc Main
                                    Document     Page 6 of 15


 vehicle was sold, netting $2,175 toward the claim. Claims Reg. No. 12-2. The fact that

 US Bank filed an amended proof of claim following the sale of the vehicle seems at

 odds with Debtors’ assertion that US Bank deemed its claim paid in full when the

 property was turned over to it. On the other hand, US Bank has not objected to the

 motion for entry of an early discharge or to the motion to modify the Plan, nor has it

 responded to Debtors’ objection to its proof of claim. 3

        A motion to modify an individual chapter 11 plan is governed by § 1127(e),

 which provides:

        If the debtor is an individual, the plan may be modified at any time after
        confirmation of the plan but before the completion of payments under the
        plan, whether or not the plan has been substantially consummated, upon
        request of the debtor, the trustee, the United States trustee, or the holder of
        an allowed unsecured claim, to--
                (1) increase or reduce the amount of payments on claims of a
                particular class provided for by the plan;
                (2) extend or reduce the time period for such payments; or
                (3) alter the amount of the distribution to a creditor whose claim is
                provided for by the plan to the extent necessary to take account of
                any payment of such claim made other than under the plan.

        As noted above, through this motion, Debtors seek to eliminate all future

 payments on unsecured debts under the Plan, and to discharge those debts. Only the

 payments on the student loan would continue to be paid. Although § 1127(e) is not a

 cause-based provision, Debtors have nonetheless stated no grounds in support of their



        3
           Debtors objected to US Bank’s proof of claim on March 4, 2019. Dkt. No. 172. The objection
 seeks to determine that US Bank’s debt, evidenced by Claim No. 12, is fully paid via the return of the
 property. That objection was filed under negative notice, and the time to respond has now passed,
 although it had not as of the date of the hearing.
        MEMORANDUM OF DECISION ̶ 6
Case 12-40883-JMM         Doc 175    Filed 04/19/19 Entered 04/19/19 17:14:26                Desc Main
                                    Document     Page 7 of 15


 position, and it is clear Debtors are proposing the modification as a means to an end—to

 line the Plan up with the entry of an early discharge.

         Deciding a motion to amend a confirmed individual chapter 11 plan is in this

 Court’s discretion. In re Mattson, 468 B.R. 361, 367 (9th Cir. BAP 2012). 4 Under

 § 1127(e), an individual chapter 11 debtor must seek modification to accomplish one of

 the three goals enumerated above. In re Sandford, 498 B.R. 307, 311 (Bankr. D.N.M.

 2013) (“[t]he three subsections of § 1127(e) are exclusive; if a proposed modification

 does not fall within one of the subsections, the modification cannot be allowed.”). In

 this case, Debtors seek to reduce US Bank’s claim specifically, as well as payments to

 the class of unsecured creditors, and thus the first threshold requirement has been met.

         Next, the Code requires that §§ 1121 through 1128, as well as the requirements of

 § 1129, apply to any modification under subsection (e). § 1127(f)(1). Those sections

 require, inter alia, that disclosure under § 1125 and balloting take place. See In re

 Hanson, No. 4:17-BK-15656-SDR, 2018 WL 4674592, at *9 (Bankr. E.D. Tenn. Sept.

 26, 2018) (a modified plan is subject to the voting requirements of § 1129(a)(8)); In re

 McMahan, 481 B.R. 901, 920-21 (Bankr. S.D. Tex. 2012) (“Under § 1127(f)(2), an

 individual debtor's Chapter 11 plan ‘as modified, shall become the plan only after there

 has been disclosure under § 1125 . . . notice and hearing, and such modification is

 approved.’”).



         Mattson is a chapter 13 case, but the modification provisions under chapters 12 and 13 are
         4

 analogous with § 1127(e). In re Lemus, 516 B.R. 333, 337 (Bankr. E.D. Va. 2017).
         MEMORANDUM OF DECISION ̶ 7
Case 12-40883-JMM      Doc 175    Filed 04/19/19 Entered 04/19/19 17:14:26          Desc Main
                                 Document     Page 8 of 15


        When Congress passed §1127(c), which provides that the proponent of a

 modified plan must comply with § 1125, which in turn requires disclosure and balloting,

 the House Report indicated a possible relaxation of those requirements when it wrote:

 “Of course, if the modification were sufficiently minor, the court might determine that

 additional disclosure was not required under the circumstances.” H.R. Rep. No. 595,

 95th Cong., 1st Sess. 411; see also 7 Richard Levin & Henry J. Sommer, Collier on

 Bankruptcy ¶ 1127.LH[1][a] (16th ed). In response, there are cases holding that if only

 one creditor is affected by a proposed modification, then further disclosure under § 1125

 is unnecessary. In re Temple Zion, 125 B.R. 910, 914 (Bankr. E.D. Penn. 1991) (citing

 In re Am. Solar King. Corp.), 90 B.R. 808, 823 (Bankr. W.D. Tex. 1988); In re

 Continental Airlines, No. 93-252-SLR, 1994 WL 828457, at *6 (D. Del. June 8, 1994).

 The Ninth Circuit Bankruptcy Appellate Panel is in accord. Andrew v. Coopersmith (In

 re Downtown Inv. Club III), 89 B.R. 59, 65 (9th Cir. BAP 1988) (“plan modifications do

 not require a new disclosure statement and court approval unless the modifications are

 material.”) (citing In re Am. Solar King, 90 B.R. at 824 (“A modification is material if it

 so affects a creditor or interest holder who accepted the plan that such entity, if it knew

 of the modification, would be likely to reconsider its acceptance.”)); see also In re

 Intercare Health Sys., Inc., No. 2:09-BK-29121-PC, 2013 WL 5979762, at *5 (Bankr.

 C.D. Cal. Nov. 12, 2013) (the modification of payment terms was not material because a

 creditor or interest holder who accepted the plan, if it knew of the modification, would

 not be likely to reconsider its acceptance of the plan); In re W.C. Smith, Inc., No. 89-

        MEMORANDUM OF DECISION ̶ 8
Case 12-40883-JMM        Doc 175     Filed 04/19/19 Entered 04/19/19 17:14:26               Desc Main
                                    Document     Page 9 of 15


 11534S, 1991 WL 163726, at *2 (Bankr. E.D. Pa. Aug. 21, 1991) (new disclosures were

 necessary because “the changes contemplated in the effectuation of the plan are

 considerable, and could affect the rights of all interested parties. Therefore, we conclude

 that, here, a new disclosure statement must be prepared and presented to all creditors,

 who must then be given an opportunity to change their previous votes.”) (internal

 citations omitted).

        The Court concludes that disclosure and balloting are required in this instance.

 The proposed modification would affect the entire class of unsecured creditors as well as

 US Bank specifically. Debtors’ proposed modification would reduce the number of

 payments to unsecured creditors from 126 to approximately 60, and the total payments

 to that class from $63,000 to $30,000. 5 As such, the Court finds Debtors’ proposed

 modification to be material, such that it is necessary for Debtors to circulate amended

 disclosures and solicit votes. The fact that US Bank and all unsecured creditors have

 been properly served, see Dkt. No. 163, and have registered no objection to Debtors’

 motion on the basis of either substance or procedure, is not dispositive. Were the Court

 to consider it so, it would obviate the necessity of disclosure and balloting, and run afoul

 of § 1127(f)(1).

        Because the Court concludes Debtors have not complied with the requirements

 for modification, Debtors’ motion to modify is denied.



        5
           Plan payments were to begin in August 2013, and Debtors’ proposed modification is intended
 to take effect as of July 2018. 126 x $500 = $63,000; 60 x $500 = $30,000.
        MEMORANDUM OF DECISION ̶ 9
Case 12-40883-JMM      Doc 175 Filed 04/19/19 Entered 04/19/19 17:14:26             Desc Main
                              Document    Page 10 of 15


 B. Motion for Entry of Discharge

        Debtors move for entry of discharge pursuant to § 1141(d)(5), which provides, in

 relevant part:

        In a case in which the debtor is an individual ---
               (A) unless after notice and a hearing the court orders otherwise for
               cause, confirmation of the plan does not discharge any debt
               provided for in the plan until the court grants a discharge on
               completion of all payments under the plan;
               (B) at any time after the confirmation of the plan, and after notice
               and a hearing, the court may grant a discharge to the debtor who has
               not completed payments under the plan if--
                       (i) the value, as of the effective date of the plan, of property
                       actually distributed under the plan on account of each
                       allowed unsecured claim is not less than the amount that
                       would have been paid on such claim if the estate of the
                       debtor had been liquidated under chapter 7 on such date;
                       (ii) modification of the plan under section 1127 is not
                       practicable; and
                       (iii) subparagraph (C) permits the court to grant a
                       discharge[.]

        Although Debtors contend in their motion that they have completed all payments

 due under the Plan, that is not accurate. The Plan obligates Debtors to pay unsecured

 creditors $500 per month for a period of 126 months beginning August 15, 2013,

 whether any unsecured portion of US Bank’s Claim No. 12 is included in that class or

 not. Dkt. No. 79 at p. 7. A confirmed plan is binding on all parties and is essentially a

 contract between debtors and their creditors. Miller v. United States, 363 F.3d 999, 1004

 (9th Cir. 2004); In re Yett, 540 B.R. 445, 449‒50 (Bankr. D. Idaho 2015). As such,

 Debtors are contractually bound to make all 126 monthly payments unless they receive a

 discharge prior to completion of those payments.

        MEMORANDUM OF DECISION ̶ 10
Case 12-40883-JMM          Doc 175 Filed 04/19/19 Entered 04/19/19 17:14:26                       Desc Main
                                  Document    Page 11 of 15


         There is scant case law interpreting § 1141(d)(5)(B). However, giving the text its

 plain meaning, see Lamie v. U.S. Trustee, 540 U.S. 526, 536 (2004), Debtors need only

 demonstrate that their unsecured creditors have received at least as much as they would

 have had the debtor’s estate been liquidated under a chapter 7 bankruptcy case, and that

 modification of their chapter 11 Plan is not practicable. 6

         The Court acknowledges the parallels between the early discharge provisions in

 chapter 11 for individual debtors and those in chapters 12 and 13. In crafting the

 requirements for such a discharge in an individual chapter 11 case, however, Congress

 did not entirely import the existing language from chapters 12 or 13, both of which

 require a showing that the “debtor's failure to complete [payments under the plan] is due

 to circumstances for which the debtor should not justly be held accountable.”

 §§ 1228(b)(1), 1328(b)(1). The absence of a comparable “hardship” provision in

 § 1141(d)(5)(B) suggests that an early discharge for an individual in a chapter 11 case

 hinges only on payment of at least liquidation value to unsecured creditors under the

 plan, and the practicality of a later plan modification. 8 Alan N. Resnick & Henry J.

 Sommer, Collier on Bankruptcy ¶ 1141.05[2][b] (15th ed.).




         6
           The final requirement of the § 1141(d)(5)(B), that subparagraph (C) permits the court to grant
 a discharge, is not in question, as that subparagraph pertains to specific civil and criminal conduct not at
 issue here.


         MEMORANDUM OF DECISION ̶ 11
Case 12-40883-JMM      Doc 175 Filed 04/19/19 Entered 04/19/19 17:14:26            Desc Main
                              Document    Page 12 of 15


        The Court finds this omission curious, because potentially, individual chapter 11

 debtors, upon finding themselves in more difficult circumstances than anticipated, could

 simply move for early discharge as soon as they have paid sufficient amounts to

 unsecured creditors to meet the best interest of creditors test, but ignore the number of

 months that have either elapsed or remain under the chapter 11 plan. This appears to be

 exactly what Debtors are attempting in this case. On the other hand, reading the

 requirements too strictly could gut the rule. As one court put it:

        the Court does not believe that Congress intended simply to provide
        additional discretion to bankruptcy courts to grant an early discharge once
        the creditors had received at least as much as they would have received in a
        chapter 7 liquidation case. While under the current circumstances no
        modification of the Belchers' plan appears warranted, a material change in
        those circumstances might well make a modification of plan provisions not
        merely justifiable, but completely necessary. For example, if one of the
        Debtors were to suffer some disabling injury or illness, or, on a more
        optimistic note, were to benefit from some great unexpected good turn of
        fortune prior to completion of plan payments, some modification of the
        plan, either adverse or favorable to the interests of the unsecured creditors,
        would appear to be not just possible, but quite likely. Accordingly, the
        Court concludes that in an individual chapter 11 case plan under which
        payments from future income are to be made to creditors whose debts will
        be partially paid, but otherwise will be discharged upon completion of
        payments under the plan, it is not possible in the absence of some particular
        factual situation being presented to determine that modification of such a
        plan pursuant to § 1127(e) could not be “practicable” within the meaning of
        § 1141(d)(5)(B)(ii).

 In re Belcher, 410 B.R. 206, 217 (Bankr. W.D. Va. 2009. If the Court considers whether

 modification could ever be practicable, then few cases would ever qualify.

        Regardless, this Court need not struggle with these legal and philosophical issues

 under the facts presented here. Initially, the Court acknowledges that Debtors have

        MEMORANDUM OF DECISION ̶ 12
Case 12-40883-JMM      Doc 175 Filed 04/19/19 Entered 04/19/19 17:14:26            Desc Main
                              Document    Page 13 of 15


 demonstrated that unsecured creditors have received at least as much as they would in a

 chapter 7 liquidation case. Dkt. No. 150-1 Ex. A. To confirm their chapter 11 Plan in

 the first place, they had to prove this would be the case, see § 1129(a)(7)(A)(ii), and

 Debtors have indicated in their motion that they have paid enough to reach the 23%

 threshold they promised to pay unsecured creditors upon completion of their Plan

 payments. That threshold was enough to satisfy the test for confirmation.

        The Court’s first concern is whether simply reaching the 23% marker is

 sufficient, when the Plan suggests that “at least” 23% of the total unsecured claims will

 be paid. Is merely reaching that percentage enough? The Court finds this an easy

 question to answer, under the facts presented here, as Debtors are obligated under the

 Plan to pay towards the debt of the unsecured class for 126 months. They established a

 minimum percentage those creditors would be paid, but the Plan indicated continuing

 payments for a specified period of time. Simply reaching the minimum percentage of

 payment does not obviate the duty to make payments for the entire 126 months.

        The second issue is related to the first. Debtors must show that modification of

 the Plan is not practicable. They have made no such showing. While the Plan binds

 them to pay $500 per month toward unsecured creditors, Debtors have not shown the

 Court that they are unable to pay a lesser amount in order to reach the full 126 months.

        When questioned by the Court on this issue during the hearing, Debtors’ counsel

 merely stated that his clients had given up their business in Idaho and moved to New

 Jersey, where they now have salaried positions and cannot afford to continue to make

        MEMORANDUM OF DECISION ̶ 13
Case 12-40883-JMM      Doc 175 Filed 04/19/19 Entered 04/19/19 17:14:26            Desc Main
                              Document    Page 14 of 15


 their Plan payments. It is the Debtors’ burden to prove that all required conditions are

 met to qualify for an early discharge. In re Fisher, 91 I.B.C.R. 192, 193 (Bankr. D.

 Idaho 1991). This Court has previously considered a case in which no submissions were

 made to establish that some sort of modification would not be practicable, and the Court

 in that case accepted debtor’s counsel’s representation that his client lacked sufficient

 income generating ability to meet his obligations under the plan. In re Milburn, No. 96-

 20046, 1999 WL 33490231, at *2 (Bankr. D. Idaho Sept. 16, 1999). However, notably

 different in that case was the fact that there were no objections to the debtor’s motion.

 Here, the UST has objected, and during the hearing, he specifically cited the fact that

 there had been no evidence presented that Debtors could not modify the Plan in some

 way so as to be able to continue to make payments. As such, the Court finds Milburn to

 be distinguishable.

        The Court concludes that Debtors have failed to demonstrate that modification of

 the Plan is not practicable. While Debtors may not be able to afford to pay $500 per

 month to their unsecured creditors, the Court is not satisfied that they are unable to pay

 some lesser sum for the full length of the Plan. Accordingly, Debtors’ motion for entry

 of discharge is denied.

                                         Conclusion

        Because Debtors have not complied with the requirements for modification

 of a chapter 11 plan, namely disclosure and balloting, their motion is denied.

 Additionally, Debtors have not shown that modification of the Plan is

        MEMORANDUM OF DECISION ̶ 14
Case 12-40883-JMM     Doc 175 Filed 04/19/19 Entered 04/19/19 17:14:26           Desc Main
                             Document    Page 15 of 15


 impracticable, and thus their motion for entry of a discharge prior to completing

 all Plan payments is likewise denied.

        A separate order will be entered.


                                            DATED: April 19, 2019



                                            ________________________
                                            JOSEPH M. MEIER
                                            CHIEF U. S. BANKRUPTCY JUDGE




        MEMORANDUM OF DECISION ̶ 15
